Citation Nr: 1201674	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for esophageal hiatal hernia, post operative, with abdominal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO (Travel Board hearing) on September 12, 2011.  However, in a letter dated September 4, 2011, which was received at the RO on September 12, 2011, the Veteran requested to cancel this hearing and schedule a videoconference hearing with a Veterans Law Judge at his local RO.  This was in response to an August 30, 2011, letter from the RO offering this option.  The Board notes that the Veteran did not fail to appear but, rather, cancelled the Travel Board hearing and requested to be rescheduled for a different type of hearing.  Further, this is his first such request.  Therefore, the case will be remanded to afford the Veteran the requested videoconference hearing.  See 38 C.F.R. §§ 3.103, 20.700, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO before a Veterans Law Judge.  The Veteran should be notified of the hearing location, date, and time at his last address of record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


